Opinion issued April 12, 2007
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00085-CR
____________

IN RE TODD ALTSCHUL, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Todd Altschul, has filed a petition for writ of mandamus requesting
that this Court compel respondent (1) to conduct a hearing on relator's motion for
judgment nunc pro tunc in cause numbers 26672 and 26673.  We deny the petition.
	A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding). 
	Relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  See Tex. R. App. P.  52.3(b), (c), (e), (g), (j).  Moreover, relator
has not provided us with a record that shows that he made any request of respondent
to perform a nondiscretionary act that respondent refused.  See Tex. R. App. P.   52.7. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig.
proceeding).
	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Ben Hardin, Judge, 23rd District Court, Brazoria
County.